Exhibit January 21, 2009 Office of the Chief Accountant Division of Corporate Finance Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549-7561 RE: Houston American Energy Corp-SEC FILE No. 1-32955 Dear Sir or Madam: We are the former independent auditors for Houston American Energy Corp (the “Company”). We have read the Company’s current report on Form 8-K dated January 16, 2009 and are in agreement with the disclosure in Item 4.01, insofar as it pertains to our firm. We have no basis to agree or disagree with other statements of the Company contained therein. Yours truly, /s/ Malone & Bailey, PC Malone & Bailey, PC www.malone-bailey.com | 2925 Briarpark Drive, Suite 930 | Houston, TX 77042 | 0. 713.343.4200 | f. 713.2661815 Registered Public Company Accounting Oversight Board● AICPA Center for Public Company Audit Firms● Texas Society of Certified Public Accountants INTERNATIONAL
